Title: To James Madison from Edmund Pendleton, 26 April [1783]
From: Pendleton, Edmund
To: Madison, James


Dear Sir,
Richmond April 26. 1789 [1783]
I am from hence to ⟨acknowled⟩ge the receipt of yr. two favrs. of the 8th. & since, the latter conveying the Official Authentication of the Account of peace, about which people began to entertain doubts, much encouraged by the Speculators—it is now fix’d, and we must turn Our thoughts to the realising it’s benefits. I find people here objecting to the Impost upon the score of danger from too much Independant power in Congress. My poor endeavours shall not be wanting to remove the Objections, as far as I can—surely Gentlemen should consider that withholding necessary Powers is an extream as Injurious to the Society, as giving unnecessary & dangerous ones, which would suggest the proper mean of giving just so much as is necessary. I am just told young Mr. Wormeley is elected for Middlesex & a Rod is preparing to whip him home again; I am sorry there should be an Occasion for bickering, and think he was very imprudent to come forth so hastily, before the conciliating Spirit had time to Operate. I believe the Suspected Tories of last Assembly, are generally return’d again, and one fellow who was then expelled for having Publicly damn’d Congress, Governors & all Public Officers, is rechosen & I suppose will be another sourse of dispute. I am hurried & must Suspend ’til my next What I meant further to say, except that I am always Dr sr. Yr. Affe.
Edmd. Pendleton
